 MANUELA MANUFACTURING CO., INC.379make themwhole forany loss ofpay eachmay have suffered as a result ofthe discrimination against them.WE WILL,upon request, bargain collectivelywithUnited Rubber, Cork,Linoleum and PlasticWorkers of America, AFL-CIO,as the representativeof the employees in the following appropriateunit withrespect torates of pay,wages, hours of work,and other conditions of employment,and, if an under-standing is reached,embody such understanding in a signed agreement.Thebargaining unit is:All productionand maintenance employeesat our Charlotte, NorthCarolina,plant, including plant clerical employees,but excluding officeclericalemployees,the time-studyman, scheduler,chemist,general fore-man, floor foremen,working supervisors,and all guards and supervisorsas definedin the Act.WE WILL NOTinterfere with,restrain,or coerce our employees in the exerciseof these rights.All our employees have the right to form,join, or assist any labor union, or notto do so.RADIATOR SPECIALTYCOMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-Wewill notify all employees named in AppendixA to the Trial Ex-aminer's Intermediate Report,if presently serving in theArmed Forces of the UnitedStates of their right to full reinstatement upon application in accordancewith theSelective ServiceAct and the UniversalMilitary Training and ServiceAct of 1948,as amended,after discharge from theArmed Forces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby anyother material.Employees may communicatedirectlywiththe Board'sRegionalOffice, 1831Nissen Building,310 West FourthStreet,Winston-Salem,North Carolina, 27101,TelephoneNo. 724-8356,if they have any question concerning this notice or com-pliance with its provisions.ManuelaManufacturing Co., Inc.andInternationalLadiesGarmentWorkersUnion,Local601,AFL-CIOandTheManuela Co.,Employees Grievance Committee.Case No. 24-CA-1671.June 28, 1963DECISION AND ORDEROn April 3, 1963, Trial Examiner James T. Barker issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the attached Intermediate Report.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief.The Respondent filed a reply brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning.]The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-143 NLRB No. 49. 380DECISIONSOF NATIONALLABOR RELATIONS BOARDmediate Report,and the entire record in this case,including the ex-ceptions and the brief, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed on October 25,1962,and an amended charge filed onNovember 21, 1962,by the International Ladies Garment Workers Union, Local601,AFL-CIO, herein called the Union,theActing Regional Director of theNational Labor Relations Board for the Twenty-fourth Region, on December 4,1962, issued a complaint against Manuela Manufacturing Co., Inc., herein referredto as Respondent,alleging violations of Section 8(a)(1) and(2) of the NationalLabor Relations Act, herein called the Act. In its duly filed answer,Respondentadmitted certain allegations of the complaint but denied the commission of anyunfair labor practices.Pursuant to notice a hearing was held before Trial Examiner James T. Barkerat Santurce,Puerto Rico, on January 23 and 24, 1962.All parties were representedat the hearing and were afforded full opportunity to be heard,to introduce relevantevidence,to present oral argument and to file briefs withme.TheRespondentpresented oral argument and thereafter,on March 6,filed a brief with me.Upon consideration of the entire record and the briefs of the parties, and uponmy observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times material herein,a Puerto Rico corpora-tion with its principal office and place of business in Naranjito, Puerto Rico, where itisengaged in the manufacture of ladies' lingerie.During the 12-month periodimmediately preceding the issuance of the complaint herein,Respondent in thecourse and conduct of its business operations manufactured and shipped goods topoints located outside the Commonwealth of Puerto Rico valued in excess of $50,000.Upon these admitted facts, I find that Respondent is engaged in commerce withinthe meaning of Section 2 (6) and(7) of the Act.II.THE LABOR ORGANIZATIONSInternational Ladies Garment Workers Union, Local 601,AFL-CIO,was admittedby the Respondent at the hearing to be a labor organization within the meaning ofSection 2(5) of the Act, and I so find. The status as a labor organization of TheManuela Co., Employees Grievance Committee is in issue and is hereinafter resolved.In. THE UNFAIR LABOR PRACTICESThe General Counsel contends and the Respondent denies that in order to defeatthe Union's organizational efforts the Respondent on October 22, 1962, at a meetingof its employees by and through General Manager Stanley Goldberg, threatened itsemployees with the closing of its plant in the event the Union were successful in itsorganizational efforts and requested each of the employees to indicate by a showof hands whether or not he desired the Union to represent him for collective-bargaining purposes.The General Counsel further contends that by and throughBlanca Morales, a supervisor,Respondent unlawfully interrogated an employee con-cerning her union desires and activities.In addition,the General Counsel contendsthat at the October 22 meeting,General Manager Goldberg suggested or requestedthe employees to reorganize or reactivate the Employees Grievance Committee torepresent them for collective-bargaining purposes;and after the meeting gave activeassistance and support to the reorganized and reactivated Employees Grievance Com-mittee subsequently selected by the employees as their representatives for the purposeof discussing and adjusting employee grievances and negotiating with managementconcerning their wages, hours, and working conditions. MANUELA MANUFACTURING CO., INC.381A. Theunion organizationaleffortsOn or about October 17, 1962, Respondent received a telegram from the Unionin which the latter claimed to represent a majority of the Respondent's employeesand requested a collective-bargaining meeting.The telegram came to the attentionof Stanley Goldberg, Respondent's secretary-treasurer and general manager.Atthe time of the receipt of the telegram the Union was known by Goldberg to beactivelyengaged ina campaign to organize Respondent's employees.'1.The employee meetingDuring the week preceding October 22, 1962, at noontime, a large group ofemployees met with Fermin Morales, an office clerical employee and requestedhim to arrange for them to meet with General Manager Goldberg?As a result,Morales conveyed the request to Goldberg who agreed to meet with the employeeson the following Monday afternoon.3On October 22, at about 2:30 p.m., approximately 150 employees gathered for themeeting which was held in a new annex building on Respondent's premises. Pur-suant to the previous request of the employees no supervisors were present. Savefor two or three office clerical employees, the employee contingent consisted entirelyof production employees.Goldberg stood on a table in order to see and be seen by the employees andcommenced the meeting.He stated that he understood that the employees wanted"to speak with [him]," and invited employees who desired to be heard to "raisetheir hands and speak."The employees, predominantly women, discussed the harshand abusive treatment that they felt they had been receiving from two male super-visors.They asserted, in substance, that they wanted to bring this to the attentionof Goldberg personally through the device of the meeting because they felt thisapproach more conducive to open discussion.They sought Goldberg's solution tothe problem of the abusive supervisory treatment.As one speaker would finish thenext would proceed to relate his or her complaint or experience.As themeetingprogressed Goldberg inquired why the employees had not come to him with theproblem of the supervisory abuse.He further invited the employees to come tohim with "personal problems whatever their nature" informing them, "I never re-fused entrance to my office becauseunlessI know what [the problems are] I cannothelp out." 4During the meeting, there was a discussion of forming an employees committee.Fermin Morales who was standing near Goldberg suggested that the employeesindicate their desire by a show of hands. It was agreed that an employees committeebe formed.An employees committee had previously existed but because there hadbeen supervisory representation on it, it had fallen into disfavor with the employees .5With respect to the selection of the committee, Goldberg credibly testified:Well, during the meeting I suggested that if they weregoingto have people talktome that they decide which persons they wanted to talk with me-I did notknow how they were going to do it.As the meeting progressed some of the employeespresent in conversations amongthemselves (but not addressed to Goldberg) discussed the Union.6During the meet-ing employee Francisco Santiago endeavored to speak against the Union saying thathe thought "the employees were very intelligent [and] able to get along withoutoutside help."Goldberg stopped him and advised the employees that he did notwant to discuss the Union at the meeting.?Also at the meeting an employee inquired, in substance, whether having signeda unionauthorization card an employee was required to vote for the Union.Gold-berg answered:That if they had signed a card that this was their right; however, if a vote wereever held, that the vote was what determined whether they wanted the Unionor not.1 The foregoing is predicated upon the credited testimony of Stanley Goldberg.2 The credited testimony of Fermin Morales, Ramon Luis River', and Ana Maria NievesS The credited testimony of Stanley Goldberg' The foregoing is predicated on the credited testimony of Stanley Goldberg.s The credited testimonyof Santiago.6 The credited testimony of Mariana Alicea.7The credited testimony of Goldberg,Santiago, and Nieves. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDConcerning the meeting and any discussion of the Union, Goldberg further credi-bly testified as follows:Well, it started very spontaneously in this particular matter [the mention ofthe Union]-towards the end of the meeting one of the employees got up andsaid words to the effect that "Let us give Mr. Goldberg a vote of confidence" andthen every one raised their hands and started yelling, Yes, Yes, Yes, and thenall shouted, "No Union, No Union."Which was towards the end of the meeting.IrisRosaura Rivera testified that at the meeting Goldberg spoke of a telegramhe had received from the Union claiming to represent a majority of the employeesand stated that if it were the employees' desire they could select a union but ifthey did the plant would close down and be moved, and that the Company "wouldcontinue to do so whenever it happened."According to Rivera, Goldberg furthertold the employees to think of the future of their children.Rivera's testimony concerning Goldberg's mention of the receipt of a telegramfrom the Union is supported only by the testimony of Fermin Morales,8 and is deniedby Goldberg whom I have found to be a credible witness.Other witnesses had norecollection of any mention of the telegram at the meeting.The balance of Rivera'stestimony has no other record corroboration.Rivera, a former employee of Re-spondent, impressed me as I observed her demeanor and heard her testify, as an in-dividual possessing strong prounion propensities and harboring deep resentmentagainst her former employer.I am convinced that she permitted her testimony tobe affected by these strongly held convictions. I do not credit her testimony con-cerning the alleged comments above delineated.On the basis of the evidence adduced by the General Counsel, I conclude andfind that the allegations of the complaint alleging conduct by Respondent at theOctober 22 meeting independently violative of Section 8(a)(1) of the Act must bedismissed.There is no credible evidence that Goldberg or any agent of Respondentthreatened employees with the closing of the plant in the event the Union succeededin its efforts to organize the employees.Likewise the evidence is insufficient toestablish that Respondent was in any way responsible for the "show of hands" actionof Fermin Morales, or the "vote of confidence"plea elicited,although these incidentshad the effect of requiring employees in the presence of Goldberg to declare theirunion sympathies.Absent a proof which raises more than a suspicion that FerminMorales or other employees were purposely serving as a mere cloak for Goldberg,I am of the opinion,and so find that the allegations of the complaint relating tothe requiring of employees to indicate their union preference must be dismissed forlack of proof.2.The Blanca Morales' inquiryIrisRosaura Rivera also testified that she distributed authorization cards for theUnion.One day before the October 22 employee meeting above described, Riveratestified that as she was passing through the plant,BlancaMorales, a supervisor,asked Rivera if she had signed a union card.According to Rivera she answeredthat she had and stated further, jokingly, that she had one for Eliseo Casiano, gen-eralmanager and Goldberg's immediate assistant.Morales, according to Rivera,answered,"at least keepyourmouth closed."Blanca Morales denied ever havingasked Rivera if she had signed a union card.I do not credit Rivera for the reasonset forth above, and for the additional reason,further reflecting the general unrelia-bilityof her testimony,that during direct and cross-examination she gave threediffering versions of Blanca Morales'alleged inquiry.I shall recommend that thisallegation,added through amendment at the hearing, be dismissed.3.The Employees CommitteeAfter the decision was made to have an Employees Committee, Goldberg indicatedhis approval,and as a result of the action,balloting subsequently took place forthe selection of an Employees Committee. One representative was selected from eachof the four departments by means of mimeographed paper write-in ballots.The balloting occurred on company time during the late afternoon hours of Octo-ber 24.Ballots were distributed by Fermin Morales and by Blanca Morales, a su-pervisor,to the employees at their work stations and were afterward collected bythe same two individuals.Goldberg was not present during the balloting and didnot instruct or otherwise attempt to influence employees in the choice of their com-8I give no weight to Morales'testimony on this matter for it was extracted from himby the General Counsel for whom he appeared as a witness,in a manner resembling im-peachment more than refreshment of recollection.Moreover,his testimony in this regardwas so ambivalent as to be totally unreliableI do not credit it. MANUELA MANUFACTURING CO., INC.383mittee representatives.The ballots were counted by Fermin Morales and SupervisorBlanca Morales.9Two or three days after the balloting and during working hours, Goldberg metin his office with the four duly selected representatives, Mariana Alicea, FranciscoSantiago, Lydia Kuilan, and Flora Garcia.1°They discussed the procedures underwhich the Committee would function."Goldberg advanced his ideas concerningthe manner in which the Committee should operate.He stressed to the committeemembers the nature of their representative capacity and advised them to bring "anycomplaint" that the representatives or operators might have to him.12 It was de-cided, all participants agreeing, that when a complaint would arise the departmentalrepresentative would investigate the matter, determine its merits, and for resolutionbring the matter to the attention of either Eliseo Casiano, Goldberg's assistant andplant manager, or, if the matter were of a more important nature to Goldberghimself.In either instance the Committee was expected to make known to themanagement representative their decision on the matter in issue. If the issue wereone which one member of the Committee could handle without consultation withother members, the understanding was that he should do so.Itwas the further understanding of the Committee that it had authority to concernitselfwith "all kinds of.work complaints." isAlso at this meeting with Goldberg, the departmental representatives brought tothe attention of Goldberg the complaint of some operators that they were not beingsupervised efficiently and they suggested that two additional supervisors be provided.144.The functioning of the CommitteeAfter its formation on or about October 25 and until the time of the hearing, theCommittee had not met as a body. There appears never to have been any provisionfor regular, periodic meetings of the committee members themselves, or of the Com-mittee with Goldberg.Two complaints have arisen since the inception of the Com-mittee which have been brought to the attention of Goldberg. Both complaintsinvolved employees in the embroidery department represented by Alicea who wasalso employed in the department as a quality checker.The initial complaint in-volved Iris Rosaura Rivera who had been suspended by Goldberg for producing poorquality work.The complaint came to the attention of Alicea as a committee mem-ber.15Alicea met with Goldberg and his assistant, Casiano, and, based on her owninvestigation of the complaint supported Goldberg's suspension decision.isSubsequently, in the same manner and capacity, Alicea met with Goldberg andconsidered a work complaint against another employee, Ferrer, who, like Alicea,was employed in the embroidery department.As a result of the meeting a decisionwas made to retain Ferrer. In neither of the foregoing instances did Alicea con-sult or meet with other committee members.175.Conclusions as to the CommitteeThe complaint alleges and the answer denies that the Employees Committee wasand is a labor organization, initiated, sponsored, assisted, and supported byRespondent.9The foregoing is predicated on the credited testimony of Mariana Alicea and FranciscoSantiago.10The credited testimony of Alicea, Santiago, and Goldberg.11The credited testimony of Alicea12 The credited testimony of Santiago and Alicea. I place no reliance upon the portionof Alicea's testimony elicited by the General Counsel by use of her sworn affidavit for thepurpose of allegedly refreshing her recollection.I am convinced that her testimony ondirect examination elicited prior to the General Counsel's resort to the refreshment tech-nique, as well as her testimony on cross-examination, accurately reflects the "procedures"albeit informal, agreed to by Goldberg and the committee members.To the extent Cold-berg's testimony implies that no instructions were given nor agreement reached concern-ing the role of the departmental representatives in investigating and resolving complaints,I reject it.13 The credited testimony of Santiago14The credited testimony of Santiagois Alicea testified without contradiction that when the Rivera complaint arose she wasstill an employee operator and had not yet become a quality checker.1eThe credited testimony of Alicea.17The foregoing is predicated upon the credited testimony of Alicea, as corroborated inessential respects by the testimony of Goldberg 384DECISIONSOF NATIONALLABOR RELATIONS BOARDA labor organization as defined in Section 2(5) of the Act is-... Any organization of any kind, or any agency or employee representationcommittee or plan, in which employees participate and which exists for the pur-pose, in whole or in part, of dealing with employers concerning grievances, labordisputes, wages, rates of pay, hours of employment, or conditions of work.An analysis of the facts found above reveals that the function of the departmentalrepresentatives, as visualized by General Manager Goldberg and as further under-stood by the representatives themselves, was that of analter egofor employees, toinvestigate their complaints and toserve astheir voice to top management.Whileit cannot be doubted that final authority rested with Goldberg, the chosen representa-tives were clearly expected to be more than mere conduits of complaints devoid ofdiscretion, for they were vested with investigatory responsibilities to be exercised asa prelude to consultation with management.Moreover, as the plan envisaged aresolution of disputes where possible at the supervisory level, it must be assumedthat some ultimate representative authority rested with the employee representativesin their contacts with supervision.Further, it was clearly contemplated that therange of problems with which the representatives were to concern themselves was abroad one relating to the working conditions in the plant. It is noted that employeecomplaints of mistreatment by supervision gave rise to the reformulation of the Com-mittee and one of the Committee's first acts was to discuss with Goldberg the problemof adequate supervision of employees.Moreover, Alicea's consultation with Gold-berg and other representatives of management related to work quality of employees.In view of the foregoing, it cannot be doubted, and I conclude and find that it was,the purpose of the representatives to deal with management concerning grievancesand conditions of employment.18While in purpose and functions the departmental representatives fall within theambit of the statutory definition of a labor organization, it remains to be determinedwhether or not individually, or collectively, they can be said to be an organization,agency, committee or plan, within the meaning of that definition.The legislativehistory of Section 2(5) of the Act shows the term "labor organization" was to beconstrued very broadly.19During the 3-month period between their selection atthe hearing herein, the four departmental representatives have met together as agroup or committee only once and there are no provisions for periodic meetings.The two employee grievances that have involved the participation of a departmentalrepresentative have involved Alicea alone, and not the representatives as a group whoneither convened nor were consulted on the matter.But under the procedures ormodus operandiestablished, joint consultation of departmental representatives is con-templated, and indeed, notwithstanding the contrary assumption of Alicea, appearsinevitable in view of the range of employee problems over which the representativeshave jurisdiction and which have common application to all employees withoutregard to their departmental placement.Moreover, it is noted that the Committeeon the occasion of its first meeting with Goldberg, consulted together with himon the problem of adequate supervision for employees.This instance of jointactivity by the representatives together with the inevitability of future similar jointactions, as provided for by the adoption procedures, convinces me that the fourdepartmental representatives constitute a "committee" or "plan" within the meaningof Section 2(5) of the Act. In view thereof, and considering the purposes, as found,for which the Committee exists, I conclude and find that it is a labor organizationwithin themeaning ofthe Act 2°The question remains whether, as alleged in the complaint, Respondent initiated,sponsored, assisted, or supported the Employees Committee in violation of Section 8(a) (1) and (2) of the Act. The issue raised is whether the Respondent has en-gaged in allowable cooperation with a freely chosen representative of the em-ployees, or whether the conduct was "an inducement of these employees to choose18SeeN.L R B. v. Thompson Ramo Wooldridge, Inc. (Dage TV Div ),305 F. 2d 807(C A. 7), enfg. 132 NLRB 993;N.L R.B.v. Cabot Carbon Company and Cabot Shops, Inc,360 11 S. 20319Rept. 573, on S 1958, 74th Cong., 1st sess., page 720 SeeAlberto Culver Company,136 NLRB 1432;N.L.R B v Thompson Ramo Wooldridge,Inc. (Dage TV Div.), supra; N.L R.B. v. Cabot Carbon Company and CabotShops,Inc.,supra;ofN L.R.B.v.Associated Machines,219 F. 2d433 (C A.6) ;Bonnaz Hand Em-broiderers,eto, Local66,International Ladies Garment Workers Union,AFL v. N.L R.B.,230 F 2d 47 (C A D.A.), setting aside 111 NLRB 822;Joseph J. Schultz v. N.L.R B., 284F. 2d 254(C.A.D.C.). MANUELA MANUFACTURING CO., INC.385an organization,which without this support, would very likely not have beenchosen." 21Initially,it isto be observed that there is a paucity of evidencesuggesting em-ployer impetus in the revivification of the Employees Committee.The October 22meeting resulted so far as the evidence reveals from a unified desire of a largegroup of employees concerned with a matter of supervision, to them most vital.Suggested reactivation of the Employees Committee emanated from an employee,Fermin Morales, and although there are indications in the record of his ready accessto Goldberg by virtue of his positionas anoffice employee and his selection asspokesman for the employee group in obtaining the October 22 meeting with Gold-berg, there is no evidence of a direct or indirect nature of enough sufficiency in myopinion to support an inference that he was acting at Respondent's behest in advocat-ing the committee form of representation at the October 22 meeting.The decision, then, to reactivate the Employees Committee was, so far as the Gen-eralCounsel's proof has shown, one freely made by the employees themselves.Once the decision was made, Goldberg, it is clear, indicated his ready acceptanceof the plan, and gave tacit approval to the employees' use of company supplies andmimeograph machine in the preparation of ballots for the election which was heldon company time and premises.Moreover, after the representatives had beenselected in balloting free from coercion or influence of management, Goldberg lenthis cooperation in devising procedures to fulfill the Committee's purposes.Theevidence is insufficient to establish or give rise to an inference that the cooperationextended by Respondent was more than transitory, to be accorded other than in theorganizational phases of the Committee's formation.Certainly there is nothing ofrecord to suggest, much less establish, similar acts of benevolence or cooperation areintended to be of a recurring nature. It is to be noted that the Committee has madeno provision for regular meetings of the membership, and there is no warrant forthe assumption that company facilities and time will be extended to the Committeefor the conduct of its internal business.Likewise, there is no evidence to suggestthe likelihood of Respondent's participation in the internal affairs of the Committee.The use of company time and property does notper sesupport a finding of supportand assistance.22Each case must turn on the totality of its own facts.A recent de-cision of the Board strikingly similar to the instant case was that inMagic Slacks,supra.However, distinguishing factors in the case render it stronger for the Gen-eral Counsel's position than is his position in the instant matter.They are the fol-lowing: the evidence of direct employer influence in the reactivation of the bargain-ing committee as a counteraction to seeking union or "outside help"; the employer'suse of a poll in which it acquiesced to strengthen the position of the bargainingcommittee; the employer's promise of benefits to be effectuated after the dispositionof a pending charge by the outsideunion;and the plant manager's clearly mani-fested influence over the affairs of the bargaining committee as evidenced by hispost-charge instruction to the employee spokesman that after the pending unfairlabor practice charges filed by the outside union "were cleared up" another com-mittee could be formed.In contradiction thereis nosuch evidence here of similar overt employer intrusionor influence.Nor is there evidence of accompanying union animus or illegalconduct calculated to undermine the Union's organizational attempts. I am ofthe opinion, and accordingly find, that in the circumstances of this case the coopera-tion extended by the Respondent to the Employees Committee fell short of that con-stituting sponsorship, assistance, or support.Accordingly I shall recommend thatthe complaint be dismissed.23N L R B. v. Summers Fertilizer Company, Inc., et al.,251 F 2d 514, 518 (C A. 1).SeeCoppus Engineering Corporation v N L R B ,240 F 2d 564, 573 (C A 1) :Chicago Rawhide Mfg Co. v. N.L R.B ,221 F 2d 165, 170 (C.A 7), setting aside 105NLRB 727;N L R B. v Magic Slacks, Inc.,814 F. 2d 844 (C.A 7), denying enforcementof 136 NLRB 607ss SeeCoppus Engineering Corp. v. N L R.B , supra; N.L.R B. v MagicSlacks,Inc,supra; Chicago Rawhide Mfg Co. v N L R B , supra; Detroit Plastic Products company,114 NLRB 1014,1025; ofN L R.B. v. Summers Fertilizer Co., Inc, at al.,supra; AlbertoCulver Company, supra,wherein the Board found that the employer had violated Section8(a) (1) of the Act by suggesting the establishment of a committee and thereafter dealingwith it (no Section 8(a) (2) violation had been alleged) ; of alsoJamestown Machine andManufacturing Company,127 NLRB 172;Mt Clemens Metal Products Company,126NLRB 1297, 1310 enfd. 287 F 2d 790 (C.A.6) ; Holland Manufacturing Company,129NLRB 776, enfd 292 F. 2d 840 (C A 3) ; GlobeProducts Corporation,102 NLRB 278,292-293;Nu tone,Incorporated,112 NLRB 1153, 1170-1171. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings of fact and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.TheRespondent is, and at all times material herein has been,engaged in com-merce within the meaning of Section 2(6) and(7) of the Act.2. International LadiesGarment Workers Union, Local 601, AFL-CIO, and TheManuela Co., Employees Grievance Committee,are labor organizations within themeaning of Section2(5) of the Act.3.TheRespondent did not in violation of Section 8 (a)( I) ofthe Act threatenits employees with the closing of its plant in the event the Union successfully or-ganized its employees;request each of its employees to indicateby a showof handswhether or not he desired theUnionto represent him for collective-bargaining pur-poses; nor unlawfully interrogate its employees concerning their union desires andactivities.4.TheRespondent did not, in violation of Section 8(a)(1) or(2) of the Act,initiate,sponsor, assist,or support The Manuela Co., EmployeesGrievance Com-mittee, as alleged in the complaint.RECOMMENDATIONUpon the basis of the foregoing findings of fact and conclusions of law, I recom-mend that the complaint herein be dismissed.Henry I. Siegel Co., Inc.andAmalgamated Clothing Workersof America,AFL-CIO.CasesNos. ?6-CA-1256, 26-CA-1304,and 26-CA-1371. June 28, 1963DECISION AND ORDEROn April 15, 1963, Trial Examiner W. Gerard Ryan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.He also found that the Respondent had not engagedin certain other alleged unfair labor practices and recommended dis-missal of those allegations of the complaint.Thereafter, the Respond-ent and the Charging Party filed exceptions to the Intermediate Re-port and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning]..The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in this case, including the excep-tions and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the additions andmodifications noted below.'i The Trial Examiner found in effect, and we agree, that in the circumstances describedby him at Respondent's Bruceton plant, Respondent made "demands"for pretrial employee-143 NLRB No. 38.